Exhibit 10.1
FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 7, 2019, and is made by and among Bay Banks of Virginia, Inc., a
Virginia corporation (the “Company”), and the several purchasers of the
Subordinated Notes identified on the signature pages hereto (each a “Purchaser”
and collectively, the “Purchasers”).
RECITALS
WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $25,000,000 in aggregate principal amount of Subordinated Notes (as
defined herein), which aggregate amount is intended to qualify as Tier 2 Capital
(as defined herein).
WHEREAS, the Company has engaged Sandler O’Neill + Partners, L.P. as its
exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes.
WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), or a “qualified
institutional buyer” as such term is defined in Rule 144A promulgated under the
Securities Act.
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and pursuant to Rule 506(b) of Regulation D.
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT
1. DEFINITIONS.
1.1 Defined Terms.  The following capitalized terms used in this Agreement and
in the Subordinated Notes have the meanings defined or referenced below. 
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.
“Affiliate(s)” means, with respect to any Person (as hereinafter defined), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.
“Articles” has the meaning set forth in Section 3.2.1.2(a).
“Bank” means Virginia Commonwealth Bank, a Virginia state-chartered bank and
wholly owned subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Virginia are permitted or
required by any applicable law or executive order to close.
“Bylaws” has the meaning set forth in Section 3.2.1.2(c).
“Closing” has the meaning set forth in Section 2.5.
“Closing Date” means October 7, 2019.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.2.4.


“Company’s Reports” means (i) the Company’s annual report on Form 10-K for the
fiscal year ended December 31, 2018, as filed with the SEC; (ii) the Company’s
quarterly reports on Form 10-Q for the quarters ended March 31, 2019 and June
30, 2019, as filed with the SEC; and (iii) any Current Report on Form 8-K, as
filed or furnished by the Company with the SEC since January 1, 2019.
“Disbursement” has the meaning set forth in Section 3.1.


1

--------------------------------------------------------------------------------

“Disqualification Event” has the meaning set forth in Section 4.2.4.
“DTC” means The Depository Trust Company.
“Environmental Laws” means any federal, state, local or foreign statute, law,
rule, regulation, ordinance, code, policy or rule of common law or any judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of Hazardous Materials (as hereinafter defined) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Event of Default” has the meaning set forth in the Subordinated Notes.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Global Note” has the meaning set forth in Section 3.1.
“Governmental Agency(ies)” means, individually or collectively, any arbitrator,
court, governmental body, commission, board, regulatory body, administrative
agency or other authority or agency (including, without limitation, each
applicable Regulatory Agency (as hereinafter defined)) with jurisdiction over
the Company or a Subsidiary (as hereinafter defined) or any of their respective
properties, assets or operations.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means chemicals, pollutants, contaminants, wastes, toxic
or contaminated substances, hazardous substances, petroleum or petroleum
products, asbestos-containing materials, mold or similar materials, including,
without limitation, any substances which are “hazardous substances,” “hazardous
wastes,” “hazardous materials” or “toxic substances” under the Hazardous
Materials Laws (as hereinafter defined) and/or other applicable environmental
laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, but not
limited to:  the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section
11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.
“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company or any Subsidiary of the Company; and (ii) all obligations secured by
any lien in property owned by the Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of the Company’s or the Bank’s business (including, without
limitation, federal funds purchased, advances from any Federal Home Loan Bank,
secured deposits of municipalities, letters of credit issued by the Company or
the Bank and repurchase arrangements) and consistent with customary banking
practices and applicable laws and regulations.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property (as hereinafter defined), including all
amendments, extensions, renewals, supplements, modifications, sublets and
assignments thereof and all separate letters or separate agreements relating
thereto.
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations, business, assets or prospects of
such Person, or (ii) would materially impair the ability of any Person to
perform its respective obligations under any of the Transaction Documents (as
defined below), or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in banking and
similar laws, rules or regulations of general applicability or interpretations
thereof by Governmental Agencies, (2) changes, subsequent to the date hereof, in
GAAP or regulatory accounting requirements applicable to financial institutions
and their holding companies generally, (3) changes after the date of this
Agreement in general economic or capital market conditions affecting financial
institutions or their market prices generally and not specifically related to
the Company, the Bank or the Purchasers, (4) direct effects of compliance with
this Agreement on the operating performance of the Company, the Bank or the
Purchasers, including expenses incurred by the Company, the Bank or the
Purchasers in consummating the transactions contemplated by this Agreement, or
(5) the effects of any action or omission taken by the Company with the prior
written consent of the Purchasers, and vice versa, or as otherwise contemplated
by this Agreement and the Subordinated Notes; except to the extent that the
effects of such changes in the foregoing (1) through (3) disproportionately
affect such Person and its Subsidiaries, to the extent applicable, taken as a
whole.


2

--------------------------------------------------------------------------------

“Maturity Date” means October 15, 2029.
“Paying Agency Agreement” means the Paying Agency and Registrar Agreement, dated
as of October 7, 2019, between the Company and UMB Bank N.A., as paying agent
and registrar.
“Paying Agent” means UMB Bank N.A., as paying agent and registrar under the
Paying Agency Agreement, or any successor in accordance with the applicable
provisions of the Paying Agency Agreement.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agent” has the meaning set forth in the Recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“QIB” means a Qualified Institutional Buyer as defined in Rule 144A of the
Securities Act.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“SEC” means the Securities and Exchange Commission.
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
“Securities Act” has the meaning set forth in the Recitals.
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.
“Subordinated Note Amount” has the meaning set forth in the Recitals.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.


3

--------------------------------------------------------------------------------

1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
1.3 Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
2. SUBORDINATED DEBT.
2.1 Certain Terms.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts. The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Notes. The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1. The Subordinated
Notes shall bear interest per annum as set forth in the Subordinated Notes. The
unpaid principal balance of the Subordinated Notes plus all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date, or such earlier
date on which such amount shall become due and payable on account of (i)
acceleration by the Purchasers in accordance with the terms of the Subordinated
Notes and this Agreement or (ii) the Company’s delivery of a notice of
redemption or repayment in accordance with the terms of the Subordinated Notes.
2.2 Subordination.  The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3 Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full.  The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.
2.4 Unsecured Obligations.  The obligations of the Company to the Purchasers
under the Subordinated Notes shall be unsecured and not covered by a guarantee
of the Company or an Affiliate of the Company.
2.5 The Closing.  The closing of the sale and purchase of the Subordinated Notes
(the “Closing”) shall occur at the offices of the Company at 10:00 a.m. (local
time) on the Closing Date, or at such other place or time or on such other date
as the parties hereto may agree.
2.6 Payments.  The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
2.7 Right of Offset.  Each Purchaser hereby expressly waives any right of offset
it may have against the Company or any of its Subsidiaries.
2.8 Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including the repayment of
subordinated debt and supporting capital levels at the Bank.
3. DISBURSEMENT.
3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
countersign and deliver this Agreement and disburse in immediately available
funds the Subordinated Note Amount set forth on each Purchaser’s respective
signature page hereto to the Company in exchange for an electronic securities
entitlement through the facilities of DTC in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”).  The Company will deliver to the
Paying Agent a global certificate representing the Subordinated Notes (the
“Global Note”) registered in the name of Cede & Co., as nominee for DTC.


4

--------------------------------------------------------------------------------

3.2 Conditions Precedent to Disbursement.
3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser (or, with respect to the Paying Agent
Agreement, the Paying Agent) each of the following (or written waiver by such
Purchaser prior to the Closing of such delivery):
3.2.1.1 Transaction Documents. This Agreement, the Paying Agent Agreement and
the Global Note (collectively, the “Transaction Documents”), each duly
authorized and executed by the Company.
3.2.1.2 Authority Documents.
(a)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Articles of Incorporation of the Company, as amended (the “Articles”);

(b)
A certificate of good standing of the Company issued by the Clerk of the State
Corporation Commission of the Commonwealth of Virginia;

(c)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Bylaws of the Company, as amended (the “Bylaws”);

(d)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of the Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)
An incumbency certificate of the Secretary or Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and

(f)
The opinion of Williams Mullen, counsel to the Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit B attached hereto addressed
to the Purchasers and Placement Agent.

3.2.1.3 Other Documents and Information. Such other additional information
regarding the Company, the Bank and any other Subsidiary of the Company and
their respective assets, liabilities (including any liabilities arising from, or
relating to, legal proceedings) and contracts as as well as other certificates,
affidavits, schedules, resolutions, notes and/or other documents which are
provided for hereunder or as a Purchaser may reasonably require.
3.2.1.4 Aggregate Investments.  Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.
3.2.2 Conditions to the Company’s Obligation.
With respect to a given Purchaser, the obligation of the Company to consummate
the sale of the Subordinated Notes thereto and to effect the Closing is subject
to delivery by or at the direction of such Purchaser to the Company of this
Agreement, duly authorized and executed by such Purchaser.


5

--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company hereby represents and warrants to each Purchaser as follows:
4.1 Organization and Authority.
4.1.1 Organization Matters of the Company and Its Subsidiaries.
4.1.1.1 The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the Commonwealth of Virginia and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own, lease and operate its properties, and to perform
its obligations under the Transaction Documents. The Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended.
4.1.1.2 The Bank, VCB Financial Group, Inc., Steptoes Holdings, LLC and Bay
Service Company, Inc. are the only direct or indirect Subsidiaries of the
Company.  The Bank has been duly chartered and is validly existing as a
Virginia-chartered bank and each other Subsidiary has been duly organized and is
validly existing under the jurisdiction of its incorporation, in each case in
good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.  All of
the issued and outstanding shares of capital stock or other equity interests in
each Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company, directly or through
Subsidiaries of the Company, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim; none of the outstanding shares of capital
stock of, or other Equity Interests in, any Subsidiary of the Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of the Company or any other entity.
4.1.1.3 The deposit accounts of the Bank are insured by the FDIC up to
applicable limits. The Bank has not received any notice or other information
indicating that the Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of Bank as an FDIC-insured institution.
4.1.2 Capital Stock and Related Matters.  The Articles of the Company authorize
the Company to issue 30,000,000 shares of common stock and 2,000,000 shares of
preferred stock.  As of the date of this Agreement, there are 13,332,484 shares
of the Company’s common stock and zero shares of preferred stock issued and
outstanding.  All of the outstanding capital stock of the Company has been duly
authorized and validly issued and is fully paid and non-assessable.  Other than
pursuant to the Company’s equity incentive and other benefit plans duly adopted
by the Company’s Board of Directors, as of the date hereof there are no
outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company.
4.2 No Impediment to Transactions.
4.2.1 Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount, the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.
4.2.2 Agreement and Paying Agent Agreement.  This Agreement and the Paying Agent
Agreement have been duly authorized, executed and delivered by the Company, and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles.
4.2.3 Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when duly executed, authenticated, issued and delivered to the
Purchasers and paid for as provided herein will constitute the legal, valid and
binding obligations of the Company, enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.


6

--------------------------------------------------------------------------------

4.2.4 Exemption from Registration; No Disqualification Event.  Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes.  Assuming the accuracy of the representations
and warranties of each Purchaser set forth in this Agreement, the Subordinated
Notes will be issued in a transaction exempt from the registration requirements
of the Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  To the Company’s
knowledge, no Company Covered Person is subject to a Disqualification Event. 
The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e).
4.2.5 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under: 
(1) the Articles or Bylaws of the Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which the Company or
the Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to the Company or the Bank; or (4) any statute, rule or regulation applicable to
the Company, except, in the case of items (2), (3) or (4), for such violations
and conflicts that would not, either singularly or in the aggregate, reasonably
be expected to result in, a Material Adverse Effect on the Company and its
Subsidiaries, taken as a whole, or (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company.  Neither the Company nor the Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which the Company or the Bank, as applicable, is a party or by which the
Company or the Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, only such defaults that would not reasonably be
expected to have, either singularly or in the aggregate, a Material Adverse
Effect on the Company.
4.2.6 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.
4.3 Possession of Licenses and Permits.  The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary. The Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company. All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company. Neither the Company nor any Subsidiary of the Company has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.
4.4 Financial Condition.
4.4.1 Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to, or are otherwise publicly available
to, the Purchasers (i) have been prepared from, and are in accordance with, the
books and records of the Company; (ii) fairly present in all material respects
the results of operations, cash flows, changes in stockholders’ equity and
financial position of the Company and its consolidated Subsidiaries, for the
respective fiscal periods or as of the respective dates therein set forth
(subject in the case of unaudited statements to recurring year-end audit
adjustments normal in nature and amount), as applicable; (iii) complied as to
form, as of their respective dates of filing with the SEC in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC, as applicable, with respect thereto; and (iv) have
been prepared in accordance with GAAP consistently applied during the periods
involved, except, in each case, as indicated in such statements or in the notes
thereto.  The books and records of the Company have been, and are being,
maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements. The Company does not have any
material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of the Company contained in the Company’s Reports for the Company’s most
recently completed quarterly or annual fiscal period, as applicable, and for
liabilities incurred in the ordinary course of business consistent with past
practice or in connection with this Agreement and the transactions contemplated
hereby.
4.4.2 Absence of Default.  Since the end of the Company’s last fiscal quarter
ended June 30, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company.
4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.


7

--------------------------------------------------------------------------------

4.4.4 Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, individually or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries.  The Company and each of its Subsidiaries, as lessee, has
the right under valid and existing Leases of real and personal properties that
are material to the Company or such Subsidiary, as applicable, in the conduct of
its business to occupy or use all such properties as presently occupied and used
by it.  Such existing Leases and commitments to Lease constitute or will
constitute operating Leases for both tax and financial accounting purposes and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.
4.5 No Material Adverse Change.  Since the end of the Company’s last fiscal
quarter ended June 30, 2019, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect on the
Company or any of its Subsidiaries.
4.6 Legal Matters.
4.6.1 Compliance with Law.  The Company and each of its Subsidiaries (i) has
complied with and (ii) to the Company’s knowledge, is not under investigation
with respect to, and has not been threatened to be charged with or given any
notice of any material violation of, any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole.  The
Company and each of its Subsidiaries is in compliance with, and at all times
prior to the date hereof has been in compliance with, (x) all statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any Governmental Agency applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply would not result, either individually or
in the aggregate, in a Material Adverse Effect. At no time during the two (2)
years prior to the date hereof has the Company or any of its Subsidiaries
received any written notice asserting any violations of any of the foregoing.
4.6.2 Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect. 
None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any
of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency, or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.
4.6.3 Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity before or by
any Governmental Agency, that would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
materially and adversely affect the issuance or payment of the Subordinated
Notes; the aggregate of all pending legal or governmental proceedings to which
the Company or any such Subsidiary is a party or of which any of their
respective properties or assets is the subject, including ordinary routine
litigation incidental to the business, could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
4.6.4 Environmental.  Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) neither the
Company nor any of its Subsidiaries is in violation of any Environmental Laws,
(ii) there are no pending or, to the knowledge of the Company, threatened,
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating to any Environmental Law against the Company or any of its
Subsidiaries, and (iii) to the knowledge of the Company, there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws. No
Property is or, to the Company’s knowledge, has been a site for the use,
generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of any Hazardous Materials and
neither the Company nor any of its Subsidiaries has engaged in such activities.
4.6.5 Brokerage Commissions.  Except for commissions paid to the Placement
Agent, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6 Investment Company Act. The Company is not required, and upon the issuance
and sale of the Subordinated Notes and the application of the net proceeds
therefrom as herein contemplated will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended.
4.7 No Misstatement.  No information, exhibit, report, schedule or document
furnished by the Company to the Purchasers in connection with the negotiation,
execution or performance of this Agreement and none of the representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to the Purchasers by or on behalf of the
Company, when taken together as a whole with the Company’s Reports, contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to the Purchasers, as of the date of this
Agreement and as of the Closing Date.


8

--------------------------------------------------------------------------------

4.8 Internal Accounting Controls. The Company, the Bank and each other
applicable Subsidiary has established and maintains a system of internal control
over financial reporting that pertains to the maintenance of records that
accurately and fairly reflect the transactions and dispositions of the Company’s
assets (on a consolidated basis), provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s and the Bank’s
receipts and expenditures and receipts and expenditures of each of the Company’s
other Subsidiaries are being made only in accordance with authorizations of the
Company’s management and the Board of Directors, and provides reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of assets of the Company on a consolidated basis that could
have a Material Adverse Effect.  Such internal control over financial reporting
is effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP.  Since the conclusion
of the Company’s last completed fiscal year there has not been and there
currently is not (i) any significant deficiency or material weakness in the
design or operation of its internal control over financial reporting which is
reasonably likely to adversely affect its ability to record, process, summarize
and report financial information, or (ii) any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s or
the Bank’s internal control over financial reporting. The Company (A) has
implemented and maintains disclosure controls and procedures reasonably designed
and maintained to ensure that material information relating to the Company is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within the Company and (B) has disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s outside auditors
and the audit committee of the Company’s Board of Directors any significant
deficiencies or material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the Company’s internal controls over financial reporting.  Such
disclosure controls and procedures are effective for the purposes for which they
were established.
4.9 Tax Matters. The Company, the Bank and each Subsidiary of the Company have
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
4.10 Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification are true and correct in all material respects (i) as of the date
hereof, (ii) as of the Closing Date and (iii) as otherwise specifically provided
herein.  The representations and warranties of the Company set forth in this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification are true and correct (a) as of the
date hereof, (b) as of the Closing Date and (c) as otherwise specifically
provided herein.
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
The Company hereby further covenants and agrees with each Purchaser as follows:
5.1 Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2 Affiliate Transactions.  The Company shall not itself enter into, nor shall
it cause, permit or allow any of its Subsidiaries to enter into, any
transaction, including, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.
5.3 Compliance with Laws.
5.3.1 Generally.  The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.2 Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to, (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries or (ii) make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.
5.3.3 Taxes.  The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Bank or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries.  Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.
5.3.4 Corporate Existence.  The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries; provided, however, that the
Company may consummate the transactions described in Section 9(b) of the
Subordinated Notes in accordance with the provisions of that section.


9

--------------------------------------------------------------------------------

5.3.5 Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes)
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the Subordinated Notes) in accordance with Section 18 of the
Subordinated Notes, except as required by any federal or state Governmental
Agency, the Company shall not (a) declare or pay any dividends or distributions
on, or redeem, purchase, acquire or make a liquidation payment with respect to,
any of the Company’s capital stock; (b) make any payment of principal or
interest or premium, if any, on or repay, repurchase or redeem any debt of the
Company that ranks equal with or junior to the Subordinated Notes; or (c) make
any payments under any guarantee that ranks equal with or junior to the
Subordinated Notes, other than (i) any dividends or distributions in shares of,
or options, warrants or rights to subscribe for or purchase shares of, any class
of the Company’s common stock; (ii) any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (iv) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (v) purchases of any class of the Company’s common stock related to the
issuance of common stock or rights under any benefit plans for the Company’s
directors, officers or employees or any of the Company’s dividend reinvestment
plans.
5.3.6 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Notes), and
thereafter, if requested by the Company, the Company and the Noteholder (as
defined in the Subordinated Notes) will work together in good faith to execute
and deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to
qualify as Tier 2 Capital; provided, however, that nothing contained in this
Section 5.3.6 shall limit the Company’s right to redeem the Subordinated Notes
upon the occurrence of a Tier 2 Capital Event (as defined in the Subordinated
Notes) pursuant to Section 4(a) or Section 4(b) of the Subordinated Notes.
5.4 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
5.5 Secondary Market Transactions. To the extent and so long as not in violation
of Section 6.4 hereof, each Purchaser shall have the right at any time and from
time to time to securitize its Subordinated Notes or any portion thereof in a
single asset securitization or a pooled loan securitization of rated single or
multi-class securities secured by or evidencing ownership interests in the
Subordinated Notes (each such securitization is referred to herein as a
“Secondary Market Transaction”).  In connection with any such Secondary Market
Transaction, the Company shall, at the Company’s expense, cooperate with the
Purchasers and otherwise reasonably assist the Purchasers in satisfying the
market standards to which the Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction, but in no event shall the
Company be required to incur any material costs or expenses in connection
therewith. Subject to any written confidentiality obligation, including the
terms of any non-disclosure agreements between the Purchasers and the Company,
all information regarding the Company may be furnished to any Purchaser and to
any Person reasonably deemed necessary by the Purchaser in connection with
participation in such Secondary Market Transaction.  All documents, financial
statements, appraisals and other data relevant to the Company or the
Subordinated Notes may be retained by any such Person, subject to the terms of
any nondisclosure agreement between the Purchaser and the Company.
5.6 Bloomberg. The Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg.
5.7 Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon the request of any Purchaser or subsequent holder of any
Subordinated Notes the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.


10

--------------------------------------------------------------------------------

6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
6.1 Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.
6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4 Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5 Institutional Accredited Investor.  It is and will be on the Closing Date
either (i) an institutional “accredited investor” as such term is defined in
Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and
(7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.
6.6 Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7 Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes or any other securities of the Company, including the ability
to hold the Subordinated Notes indefinitely, and further including the ability
to bear a complete loss of all of its investment in the Company.
6.8 Information.  It acknowledges that:  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes or any other securities of the Company; (ii) it
has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent it deems necessary to make its decision to
invest in the Subordinated Notes; (iii) it has availed itself of publicly
available financial and other information concerning the Company to the extent
it deems necessary to make its decision to purchase the Subordinated Notes
(including meeting with representatives of the Company); and (iv) it has not
received nor relied on any form of general solicitation or general advertising
(within the meaning of Regulation D) from the Company in connection with the
offer and sale of the Subordinated Notes.  It has reviewed the information,
including information regarding “Risk Factors” pertaining to the Company, set
forth in the Company’s Reports, the exhibits and schedules thereto and hereto
and the information contained in the data room established by the Company in
connection with the transactions contemplated by this Agreement.
6.9 Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
given the opportunity to ask questions of, and to receive answers from, persons
acting on behalf of the Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.
6.10 Investment Decision.  It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.


11

--------------------------------------------------------------------------------

6.11 Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are characterized as “restricted
securities” under the Securities Act and are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only in compliance with the registration
requirements of federal and state securities laws or if exemptions from the
Securities Act and applicable state securities laws are available to it.  It
further understands and acknowledges that the Company will not be obligated in
the future to register the Subordinated Notes under the Securities Act, the
Exchange Act, or under any state securities laws.  It is not subscribing for the
Subordinated Notes as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting.  It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note.  It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement. Neither the Placement Agent nor the Company has made or is making any
representation, warranty or covenant, express or implied, as to the availability
of any exemption from registration under the Securities Act or any applicable
state securities laws for the resale, pledge or other transfer of the
Subordinated Notes, or that the Subordinated Notes purchased by it will ever be
able to be lawfully resold, pledged or otherwise transferred.
6.12 Placement Agent.  It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
6.13 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, and if requested by the
Company following notification to the Noteholders (as defined in the
Subordinated Notes), the Company and the Noteholders will work together in good
faith to execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Section 6.13 shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event pursuant to
Section 4(a) or Section 4(b) of the Subordinated Notes.
6.14 Accuracy of Representations.  It understands that each of the Placement
Agent and the Company are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement, and agrees that if any of
the representations or acknowledgements made by it are no longer accurate as of
the Closing Date, or if any of the agreements made by it are breached on or
prior to the Closing Date, it shall promptly notify the Placement Agent and the
Company.
6.15 Representations and Warranties Generally.  The representations and
warranties of the Purchaser set forth in this Agreement are true and correct (i)
as of the date hereof and will be true and correct as of the Closing Date and
(ii) as otherwise specifically provided herein.  Any certificate signed by a
duly authorized representative of the Purchaser and delivered to the Company or
to counsel for the Company shall be deemed to be a representation and warranty
by the Purchaser to the Company as to the matters set forth therein.
7. MISCELLANEOUS.
7.1 Prohibition on Assignment by the Company.  Except as described in Section
9(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Notes).  In addition, in accordance
with the terms of the Subordinated Notes, any transfer of such Subordinated
Notes by the Noteholders must be made in accordance with the Assignment Form
attached thereto and the requirements and restrictions thereof.
7.2 Time of the Essence.  Time is of the essence of this Agreement.
7.3 Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the consent of the holders of not less than more than
fifty percent (50%) of the aggregate principal amount (excluding any
Subordinated Notes held by the Company or any of its Affiliates) of the
Subordinated Notes at the time outstanding; provided, however, that without the
consent of each holder of an affected Subordinated Note, no such amendment or
waiver may:  (i) reduce the principal amount of any Subordinated Note; (ii)
reduce the rate of or change the time for payment of interest on any
Subordinated Note; (iii) extend the maturity of any Subordinated Note, (iv)
change the currency in which payment of the obligations of the Company under
this Agreement and the Subordinated Notes are to be made; or (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of this Agreement or the Subordinated Notes,
(vi) make any changes to Section 6 (Events of Default; Acceleration; Compliance
Certificate),  Section 7 (Failure to Make Payments), Section 8 (Affirmative
Covenants of the Company) or Section 9 (Negative Covenants of the Company) of
the Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; or (vii) disproportionately and adversely affect the rights
of any of the holders of the then outstanding Subordinated Notes. 
Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the holders of the Subordinated Notes
to cure any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
holder of any of the Subordinated Notes.  No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law, except as provided for in the Subordinated Notes.  The rights
and remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided by law or equity.  No notice or demand on the Company
in any case shall, in itself, entitle the Company to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Purchasers to any other or further action in any circumstances without
notice or demand.  No consent or waiver, expressed or implied, by the Purchasers
to or of any breach or default by the Company in the performance of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligations of the Company hereunder.  Failure on the part of the Purchasers to
complain of any acts or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by the Purchasers of their rights hereunder or impair any rights, powers or
remedies on account of any breach or default by the Company.


12

--------------------------------------------------------------------------------

7.4 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein. 
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
if to the Company:
Bay Banks of Virginia, Inc.
1801 Bayberry Court
Suite 101
Richmond, Virginia 23226
Attention: Randal R. Greene
with a copy to:
Williams Mullen
Williams Mullen Center
200 South 10th Street
Suite 1600
Richmond, Virginia 23219
Attention:  Scott H. Richter
if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
7.6 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser. The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.
7.7 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.8 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
7.9 Entire Agreement.  This Agreement and the Subordinated Notes along with any
exhibits thereto and any non-disclosure agreements between the Purchaser and the
Company, constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and may not be modified or amended in any manner
other than by supplemental written agreement executed by the parties hereto.  No
party, in entering into this Agreement, has relied upon any representation,
warranty, covenant, condition or other term that is not set forth in this
Agreement or in the Subordinated Notes.
7.10 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.


13

--------------------------------------------------------------------------------

7.11 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.12 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
7.13 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
7.14 Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices or individuals
performing similar functions.  Unless specified to the contrary herein, all
references herein to an exercise of discretion or judgment by a Purchaser, to
the making of a determination or designation by a Purchaser, to the application
of a Purchaser’s discretion or opinion, to the granting or withholding of a
Purchaser’s consent or approval, to the consideration of whether a matter or
thing is satisfactory or acceptable to a Purchaser, or otherwise involving the
decision making of a Purchaser, shall be deemed to mean that such Purchaser
shall decide using the reasonable discretion or judgment of a prudent lender.
7.15 Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
7.16 Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.17 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.


[Signature Pages Follow]




14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.



 
COMPANY:
 
   
BAY BANKS OF VIRGINIA, INC.
           
By:


     
Name: Randal R. Greene
     
Title: President and Chief Executive Officer
 







[Company Signature Page to Subordinated Note Purchase Agreement]




15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.



 
PURCHASER:
   
[INSERT PURCHASER’S NAME]
           
By:
       
Name:
     
Title:
             
Addresss of Purchaser:
                             
Principal Amount of Purchased Subordinated Note:
         























[Purchaser Signature Page to Subordinated Note Purchase Agreement]




16

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF SUBORDINATED NOTE












Ex. A-1

--------------------------------------------------------------------------------

EXHIBIT B
OPINION OF COUNSEL

















EX. B-1






